989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert R. GRAY, Plaintiff-Appellant,v.Lonnie SAUNDERS, Warden;  E. L. Stockdale, RegionalOmbudsman;  W. Huffman, Regional Administrator;Mr. Dekle, Commissary Manager,Defendants-Appellees.
No. 93-6061.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-91-498-R)
Albert R. Gray, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Albert R. Gray appeals from the district court's order denying relief from judgment under Fed.  R. Civ. P. 60(b).  Gray had sought to challenge a 1991 order dismissing his civil action under 42 U.S.C. § 1983 (1988) on summary judgment.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gray v. Saunders, No. CA-91-498-R (W.D. Va.  Dec. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent Gray also sought the district court's permission to file an untimely appeal, the district court was without jurisdiction to grant such relief.  Fed. R. App.  P. 4(a)(5)